Citation Nr: 0505891	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-08 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The record reflects that the veteran executed a VA Form 21-
4142, authorizing VA to obtain psychiatric treatment records 
from the Mid-Hudson Psychiatric Center.  Copies of these 
treatment records are not presently associated with the 
claims folder.  A copy of a June 1998 letter from Mid-Hudson 
Psychiatric Center to the VA Medical Center (VAMC) in 
Montrose, New York, indicates that the requested medical 
records had had been forwarded to the VAMC.  On remand, the 
RO should attempt to associate these records with the claims 
folder.  

The Board also notes that the veteran failed to appear, 
without explanation, for a VA examination to confirm or rule 
out a diagnosis of PTSD.  The veteran should be informed that 
such an examination is necessary to substantiate his claim 
and requested to indicate whether he would appear for such an 
examination if it is rescheduled.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should contact the Montrose 
VAMC and obtain a copy of the private 
treatment records forwarded to that 
facility from Mid-Hudson Psychiatric 
Center in New Hampton, New York.  

If the RO is unable to obtain the records 
from the VAMC, the RO should, after 
securing any necessary release, obtain 
the records from the Mid-Hudson 
Psychiatric Center.

2.  If the veteran identifies any other 
pertinent evidence that has not been 
associated with the claims folder, the RO 
should undertake appropriate development 
to obtain such evidence.  If the RO is 
unsuccessful in obtaining any such 
evidence, the RO should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO should inform the veteran that 
a VA examination is necessary to 
substantiate his claim and that he should 
indicate whether he is willing to report 
for a VA examination.  

4.  If the veteran expresses a 
willingness to report for a VA 
examination, he should be afforded an 
examination by a psychiatrist or 
psychologist.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  A diagnosis of PTSD should 
be confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis, to 
include the specific stressor(s).  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the examiner should 
also determine if the veteran has a 
substance abuse disorder.  If so the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the veteran's 
PTSD.  The supporting rationale for all 
opinions expressed must also be provided.

5.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified 
but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


						(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




